Citation Nr: 1219270	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-13 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability (BHL).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for squamous cell carcinoma of the tongue with metastasis and resulting radical neck resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to July 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2012, the Veteran and his spouse testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is associated with the claims file.  After this hearing, the Veteran submitted additional pertinent evidence that has not been considered by the RO.  However, the evidence was accompanied by a written waiver of RO consideration of the evidence from the Veteran's representative, and thus the Board will consider it in making a decision on the merits of the case.  See 38 C.F.R. § 20.1304(c) (2011).

Multiple issues, as secondary to the Veteran's service-connected Non-Hodgkin lymphoma, have been raised by the medical opinion submitted by Dr. R.E., M.D., in March 2012.  In addition, it appears that the Veteran is raising an issue of entitlement to service connection for a back disability as he submitted a medical report of X-ray findings of the lumbosacral spine in March 2012.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's BHL originated during his active service.

2.  The Veteran's tinnitus originated during his active service.

3.  The Veteran's squamous cell carcinoma of the tongue with metastasis and resulting radical neck resection originated during his active service.


CONCLUSIONS OF LAW

1.  BHL was incurred in active service.  38 U.S.C.A. § 1110 (West 2001); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2001); 38 C.F.R. § 3.303 (2011).

3.  squamous cell carcinoma of the tongue with metastasis and resulting radical neck resection was incurred in active service.  38 U.S.C.A. § 1110 (West 2001); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he is entitled to service connection for BHL, tinnitus, and squamous cell carcinoma of the tongue with metastasis and resulting radical neck resection because these disabilities originated in service.  

At the outset, the Board notes that VA medical records, VA examination reports, and private treatment records establish that the Veteran currently has these claimed disabilities.


BHL and Tinnitus

The Veteran contends, and testified before the undersigned, that BHL and tinnitus are a result of not wearing hearing protection while performing his duties as a seaman on the deck floors of a ship in service.  These duties involved chipping paint with pneumatic as well as hand tools.

Service records show that his military occupation specialty (MOS) was Boatswain's Mate, and his last duty assignment was aboard the U.S.S. Isle Royale.

The Veteran submitted correspondence from Dr. M.J.O., M.D., in January 2007, November 2008, and September 2011 in which he generally stated that the Veteran was his patient with bilateral noise induced hearing loss following prior loud noise exposure during time spent on the deck force of a U.S. Navy ship.  Dr. M.J.O. opined that the loud noise exposure was more likely than not the source of the Veteran's hearing loss and tinnitus.  He stated that he reviewed the service treatment records as well as post-service treatment records, and it was his opinion that the hearing loss and tinnitus were more likely than not caused by his naval service.

The Veteran was afforded a VA examination in August 2007 in which he reported not using hearing protection when he was part of the deck force in the service, but he used hearing protection in his post-service job as a mechanic.  The VA examiner diagnosed bilateral mild-to-severe sensorineural hearing loss from 1500 to 8000 hertz.  The examiner opined that hearing loss and tinnitus were less likely as not caused by or related to service noise exposure as there was no evidence to support hearing loss starting in the service or within a reasonable time post active duty time; there was also no evidence of tinnitus starting in the service or within a reasonable time post active duty time.

The Veteran's spouse also testified before the undersigned in March 2012 that she remembered when the Veteran experienced problems with his hearing while they were camping after he got out of the Navy.  The Board acknowledges that a layperson, "can certainly provide an eyewitness account of a veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board acknowledges the VA examiner's opinions that the Veteran's BHL and tinnitus were not caused by or a result of his Naval service. 

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). 

The Board finds that the VA examiner's opinions are inadequate to serve as the basis of a denial of entitlement to service connection for BHL disability and tinnitus.  In this regard, the Board notes that the VA examiner noted that the Veteran had normal hearing at an examination performed close to his separation from service.  In this case, the VA examiner's opinions are in direct opposition with the three letters from the Veteran's private physician, Dr. M.J.O., indicating that the Veteran's BHL disability and tinnitus were related to service.  

Moreover, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board has found the Veteran to be credible.  His testimony is at least in part corroborated by service records, confirming that he was a Boatswain's Mate aboard Navy ships.  Although service treatment records do not establish the presence of a chronic disability, with resolution of reasonable doubt in the Veteran's favor, the Board concludes that both of these disabilities are etiologically related to the Veteran's active service. 

Squamous Cell Carcinoma

The Veteran contends, and provided testimony to the undersigned, that his cancer was caused by performing his duties as a seaman on the deck floors of a ship in service without respiratory protection, which included removing old paint and coatings (toxic materials) and properly priming and then painting again.

As noted above, service records show that his MOS was Boatswain's Mate.

The Veteran submitted correspondence from Dr. R.E., M.D., in March 2012 in which he stated that he reviewed the Veteran's past medical records as well as information concerning his two separate cancers.  He opined that the first cancer in 1996, stage 3 squamous cell carcinoma originating at the base of the tongue metastasizing to the neck, was more likely than not caused by the Veteran's active service.  Dr. R.E. stated that he reached this conclusion because the Veteran's duties required repetitive exposure to airborne carcinogens without respiratory protection provided; including but not limited to asbestos, toluene, xylenes, zinc chromate, red lead, shipboard pain coatings, enamel lacquer  thinners, welding fumes, and second-hand cigarette smoke in enclosed shipboard compartments.  

The Board has found the Veteran to be credible.  His testimony is at least in part corroborated by service records, confirming that he was a Boatswain's Mate aboard Navy ships.  

Moreover, the only medical opinion of record in regards to the etiology of the cancer provides a positive link between the cancer and the Veteran's Naval service.  Accordingly, service connection is warranted for the Veteran's current squamous cell carcinoma of the tongue with metastasis and resulting radical neck resection. 


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for squamous cell carcinoma of the tongue with metastasis and resulting radical neck resection is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


